DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.
 
3.	 The Applicant's amendments filed on May 2, 2022, were received. Claims 1-7, 27-30, 33, 40, 44, 53 and 55 have been amended. Claims 8, 10-26, 31-32, 34-39, 41-43, 45-52, 54, 56-102, 104-117, 119-124, 126-129, 132-145, 148-151, 157-177, 179-182, 184-199, 201, 203-204, 206-207 and 210 have been cancelled. Claims 118, 125, 130, 131, 146, 147, 152-156, 178, 183, 200, 202, 205, 208, 209 and 211 have been withdrawn from consideration. Therefore, Claims 1-7, 9, 27-30, 33, 40, 44, 53, 55 and 103 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 4, 2022.
Election/Restrictions
5.	This application is in condition for allowance except for the presence of Claims 118, 125, 130, 131, 146, 147, 152-156, 178, 183, 200, 202, 205, 208, 209 and 211, directed to an invention non-elected with traverse in the reply filed on June 14, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows: 
IN THE CLAIMS:
Cancel Claims 118, 125, 130, 131, 146, 147, 152-156, 178, 183, 200, 202, 205, 208, 209 and 211.
Claim Rejections - 35 USC § 102
8. 	The rejection of Claims 1-7, 9, 44, 53, 55, 103, 108, 110-111 and 115 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2011/0223486 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 18-19 of the Remarks dated May 2, 2022. 


Claim Rejections - 35 USC § 103
9.	The rejection of Claims 23, 27-30, 33 and 40 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0223486 A1), as applied to Claims 1-7, 44, 53, 55, 103, 108, 110-111 and 115, has been overcome based on the amendments to the Claims and the arguments presented on pages 18-19 of the Remarks dated May 2, 2022. 

Reasons for Allowance
10.	Claims 1-7, 9, 27-30, 33, 40, 44, 53, 55 and 103 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments submitted May 2, 2022, are persuasive.  The prior art, of which Zhang et al. (US 2011/0223486 A1) is an example, does not disclose the accumulative limitations of the independent Claims. Specifically, with regard to independent Claim 1, Zhang et al. disclose a battery separator for a lithium battery comprising at least one microporous separator membrane or sub-membrane comprising a plurality of porous or microporous polymer microlayers or nanolayers, wherein at least one of the individual microlayers or nanolayers comprises a different or distinct polymer, molecular weight polymer, homopolymer, copolymer, and/or polymer blend, or comprises a different or distinct additive, agent, material, and/or filler, or comprises combinations of different or distinct polymers, molecular weight polymers, homopolymers, copolymers, polymer blends, additives, agents, materials, and/or fillers as compared to an adjacent individual microlayer or nanolayer, and wherein each of the plurality of porous or microporous polymer microlayers or nanolayers are dry process microlayers or nanolayers.  	The closest prior art do not teach, fairly suggest, nor render obvious wherein each of the plurality of porous or microporous dry process polymer microlayers or nanolayers of the battery separator has a puncture strength of 290 gf or more, and wherein at least three consecutive microlayers or nanolayers each have a thickness of 0.1 to 2 microns.
Specifically, with regard to independent Claim 44, Zhang et al. disclose a method for forming an improved battery separator comprising a multilayer microporous membrane, the method comprising: forming the multilayer microporous membrane by coextruding at least three layers, at least four layers, at least 5 layers, at least 6 layers, at least 7 layers, at least 8 layers, at least 9 layers, or at least 10 layers; and laminating the multilayer microporous membrane to at least one other microporous membrane to form the improved battery separator.  
The closest prior art do not teach, fairly suggest, nor render obvious wherein the multilayer microporous membrane has at least three co-extruded layers each having a thickness of 0.1 to 2 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725